Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00542-CV

                     TEXCO MEALS, LLC; Francisco Pena, Jr., and Javier Perez,
                                       Appellants

                                                v.
                                              Texas,
                                        ACCION TEXAS, INC.,
                                             Appellee

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-04503
                              Honorable Gloria Saldaña, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: October 9, 2013

DISMISSED

           Javier Perez filed a notice of appeal on August 8, 2013. The clerk’s record has not yet been

filed; therefore, it appears the other parties named as appellants have not filed a notice of appeal.

A filing fee of $175.00 was due from Mr. Perez when this appeal was filed but was not paid. See

TEX. GOV’T CODE ANN. §§ 51.207(b)(1), 51.941(a)(1) (West 2005); Texas Supreme Court Order

Regarding Fees Charged In Civil Cases In the Supreme Court and the Courts of Appeals (July 21,

1998) § B.1.(a). Rule 5 of the Texas Rules of Appellate Procedure provides:

           A party who is not excused by statute or these rules from paying costs must pay –
           at the time an item is presented for filing – whatever fees are required by statute or
                                                                                      04-13-00542-CV


       Supreme Court order. The appellate court may enforce this rule by any order that
       is just.

TEX. R. APP. P. 5.

       Accordingly, on September 6, 2013, this court ordered Mr. Perez to either (1) pay the

applicable filing fee or (2) provide written proof to this court that he is excused by statute or the

Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that

indigent party who complies with provisions of that rule may proceed without advance payment

of costs). Our order informed Mr. Perez that if he failed to provide such written proof within the

time ordered, this appeal would be dismissed. See TEX. R. APP. P. 42.3. Mr. Perez has not

responded. Accordingly, this appeal is dismissed.



                                                  PER CURIAM




                                                -2-